RICE, J.,
dissenting.
I believe that the police officers' reliance on the warrant was objectively reasonable under the cireamstances. Because I would hold that the police officers acted in good faith when they seized the tax records, I find it unnecessary to consider whether the affidavit supporting the warrant failed to establish probable cause.1 Therefore, I respectfully dissent.
I. Introduction
Both the Federal and Colorado Constitutions secure "[the right of the people to be secure in their persons, houses, papers and effects against unreasonable searches and seizures." U.S. Const. amend. IV; Colo. Const. art. II, § 7. For most of the twentieth century, the exclusive mechanism by which a judge or magistrate could enforce this provision was the exclusionary rule.2 However, in United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984), the United States Supreme Court changed course. It held that the exclusionary rule unfairly penalized police officers who, acting with objective good faith, obtained a search warrant from a judge or magistrate and acted within its seope. Id. at 920-21, 104 S.Ct. 3405.3
Various state and federal courts set about modifying the exclusionary rule to maximize its deterrent effect while facilitating truth finding. Leon, 468 U.S. at 906-08, 104 S.Ct. 34054; People v. Altman, 960 P.2d 1164, 1168 (Colo.1998).5 The result was the good faith exception. Unlike the exclusionary rule, which deters police misconduct by excluding evidence obtained via unconstitutional searches and seizures,6 the good faith ex ception promotes proper conduct by creating a presumption that evidence collected by officers in compliance with constitutional prerequisites will be admissible at trial. Leon, 468 U.S. at 920-21, 104 S.Ct. 3405. The Leon Court found that "we have expressed a strong preference for warrants and declared that 'in a doubtful or marginal case a search under a warrant may be sustainable where without one it would fall"" Leon, 468 U.S. at 914, 104 S.Ct. 3405 (quoting United States v. Ventresca, 380 U.S. 102, 106, 85 S.Ct. 741, 13 L.Ed.2d 684 (1965)). Similarly, this court's stated policy is to "encourage officers to obtain warrants before invading individual privacy." Altman, 960 P.2d at 1170.
*946Aware of this sea change in judicial thought, the Colorado General Assembly codified its version of the good faith exception 7 and the "objectively reasonable" standard8 in section 16-3-808, C.R.S. (2009). Declaring it to be public policy in the State of Colorado that truth finding shall be favored over exclusion of evidence, § 16-8-308(4)(a), the General Assembly established a strong presumption of good faith where a police officer obtains evidence "pursuant to and within the scope of a warrant," § 16-3-308(4)(b).
II. Discussion
The Leon court identified four seenarios where a police officer cannot reasonably rely upon a warrant.9 Of these, the majority determines that the fourth-where an affidavit lacks evidence of probable cause to the extent that believing probable cause exists would be entirely unreasonable (e.g., a bare bones affidavit)-applies. Leon, 468 U.S. at 928, 104 S.Ct. 8405. Because the majority concludes the affidavit is bare bones, it holds without further consideration that the police officer's reliance on the warrant was objectively unreasonable.
I respectfully disagree. I believe that it is both more sensible and more consistent with this court's precedent to find that the affidavit is not bare bones.
A. Bare Bones Analysis
Whether a police officer's reliance on an affidavit is objectively reasonable requires careful examination of the facts.10 The majority sets forth three principle facts in support of its holding that the affidavit in this case is bare bones: (1) the affidavit failed to establish a sufficient nexus between the alleged criminal activity and the place searched; (2) the police officers examined the affidavit for probable cause without undue time pressure; and (8) the reviewing judges unanimously found that the warrant lacked probable cause. I will examine each in turn.
1. Sufficient Nexus
The majority determines that, because the affidavit failed to indicate the exact percentage of Amalia's Tax Service's clients who used fake SSNs, an insufficient nexus existed between the alleged criminal conduct (identity theft and eriminal impersonation) and the *947place searched (Amalia's Tax Service)11 Although I agree that an exact percentage,12 were it available, would contribute to a probable cause determination, I do not believe its absence makes it "entirely unreasonable" for the police officers to have believed that the affidavit would support a warrant.
The affidavit details Trejo's statements that he purchased a SSN when he illegally entered the United States, used the false SSN to obtain employment, hired Amalia's Tax Service to help him with his tax returns, and ultimately filed returns using an ITIN.13 The affidavit further recalls the statements of Cerrillo, the proprietor of Amaiia's Tax Services. Cerrillo stated that she prepared taxes for undocumented workers, explained that "anyone who applies for an TTIN is an [undocumented worker}," and acknowledged that nearly all undocumented workers who supply her with wage information used a false SSN.
The majority argues that the most the police officers could reasonably infer from the affidavit is that "some unknown number of other clients" may have provided similarly false information. Maj. op. at 948. This conclusion ignores the fact that Cerrillo indicated that more than one of her clients was an undocumented worker and that "almost all" of her clients in this category used a false SSN. Nor does it take into account that Trejo corroborated Cerrillo's statement when he acknowledged that his tax record, then located at Amalia's Tax Service, contained information regarding criminal activity.
From the affidavit, the police officers knew with certainty that multiple criminal acts occurred. They further knew that information regarding these criminal acts was kept in the tax records then located at Amalia's Tax Service. Therefore, in my view, it is not "entirely unreasonable" for the police officers to have determined that a nexus existed between the criminal conduct alleged and Amalia's Tax Service.
2. Time Pressure
The majority finds that, because Cerrillo cooperated with the police officers and never indicated that she would conceal or destroy the evidence sought, the officers could have asked her to specifically identify clients she suspected of using false SSNs. The majority's conclusion is, in this regard, speculative. However, because I do not believe that this fact is outcome determinative, I will not discuss it further here.
3. Consensus of Reviewing Judges
Finally, the majority finds that, because the judges who reviewed the affidavit found that it failed to establish probable cause, it would be entirely unreasonable for the police officers to rely upon the warrant issued therefrom.
I find this argument troubling for several reasons. First, the district court judge who issued the warrant was satisfied that the affidavit sufficiently established probable cause. In this regard, we owe the district court's judgment "great deference" and should not cast it aside lightly. Leon, 468 U.S. at 914, 104 S.Ct. 340514; People v. Hebert, 46 P.3d 473, 481 (Colo.2002). Nor does the majority take into account the dis*948agreement among the members of this court. To my mind, this lack of consensus suggests that sufficient evidence exists to "create disagreement among thoughtful and competent judges as to the existence of probable cause." Leon, 468 U.S. at 926, 104 S.Ct. 3405.
Furthermore, "[plolice officers are not appellate judges." Altman, 960 P.2d at 1170. So what is entirely unreasonable for an appellate judge provided the benefit of a complete record may differ considerably from what is entirely unreasonable for a police officer embroiled in an ongoing investigation. See id. at 1169-70. This court has held that "by operation of precedent and common sense, a warrant that has failed appellate serutiny can nonetheless form the basis for good faith execution by a reasonable police officer." Id. at 1170. I believe the search in this case should be so treated.
For these reasons, I would find that it was not "entirely unreasonable" for the police officer in this case to rely upon the affidavit. Therefore, the categorical exceptions to the good faith rule announced in Leon do not apply here. Leon, 468 U.S. at 923, 104 S.Ct. 3405.
B. Good Faith Analysis
Having determined that the affidavit supporting the warrant in this case is not a bare bones affidavit, I now consider whether it was objectively reasonable for the police officers to rely upon the warrant so issued.
When an officer acting with objective good faith has obtained a search warrant from a judge or magistrate and acted within its scope, excluding the evidence can in no way affect his future conduct unless it is to make him less willing to do his duty. Leon, 468 U.S. at 920, 104 S.Ct. 3405 (quoting Stone, 428 U.S. at 498, 96 S.Ct. 3037 (Burger, C.J., concurring)). When viewed together with the General Assembly's express declaration that truth finding shall be favored over exclusion, § 16-8-308(4)(a), the clear policy of this state must be to accord "great deference" to the issuing judge's determination. Leon, 468 U.S. at 914, 104 S.Ct. 3405.
Consistent with that policy, Colorado law establishes a strong presumption of good faith where the evidence at issue was obtained pursuant to a warrant. § 16-3-308(4)(b).15 Because I believe that the police officers' reliance on the warrant was objectively reasonable, I would find good faith here.
To hold, as the majority does, that the good faith exception does not apply, penalizes the police officers for a decision belonging to the district court judge. As doing so cannot logically contribute to the deterrence of police misconduct, I respectfully dissent from the majority opinion.
I am authorized to state that JUSTICE EID joins in this dissent.

. A reviewing court may, at its discretion, proceed directly to a good faith analysis without first addressing the issuing judge's determination of probable cause. United States v. Reza, 315 F.App'x. 745, 747 (10th Cir.2009) (quoting United States v. Danhauer, 229 F.3d 1002, 1005 (10th Cir.2000)); see also United States v. Bishop, 890 F.2d 212, 216 (10th Cir.1989) (finding that "resolution of whether there was probable cause supporting the warrant is not necessary to our decisions ... because ... the agents' conduct clearly falls within the 'good faith exception' to the exclusionary rule.").


. See, e.g., Mapp v. Ohio, 367 U.S. 643, 651, 81 S.Ct. 1684, 6 LEd.2d 1081 (1961); Olmstead v. United States, 277 U.S. 438, 462-63, 48 S.Ct. 564, 72 L.Ed. 944 (1928); Hernandez v. People, 153 Colo. 316, 321-22, 385 P.2d 996, 999-1000 (1963).


. The Leon Court found, " '[Olnce the warrant issues, there is literally nothing more the policeman can do in seeking to comply with the law.' Penalizing the officer for the magistrate's error, rather than his own, cannot logically contribute to the deterrence of Fourth Amendment violations." Leon, 468 U.S. at 921, 104 S.Ct. 3405 (quoting Stone v. Powell, 428 U.S. 465, 498, 96 S.Ct. 3037, 49 L.Ed.2d 1067 (1976) (Burger, C.J., concurring)).


. See also Leon, 468 U.S. at 909-13, 104 S.Ct. 3405 (listing decisions of various courts considering the remedial objectives of the exclusionary rule).


. In Altman, this court found that the exclusionary rule was inappropriate where the "deterrence purpose is not served, or where the benefits associated with the rule are minimal in comparison to the costs associated with the exclusion of probative evidence." Altman, 960 P.2d at 1168.


. Among the policy bases for exclusionary sanctions, "deterrence"-defined as "motivating [police officers] to consciously choose not to violate legal requirements because of a desire to avoid rendering evidence inadmissible"-arguably remains the most compelling. 1 Kenneth S. Broun et al., McCormick on Evidence § 165 (6th ed.2006).


. In pertinent part:
(2) As used in subsection (1) of this section:
(a) "Good faith mistake" means a reasonable judgmental error concerning the existence of facts or law which if true would be sufficient to constitute probable cause.
[[Image here]]
(4)(a) It is hereby declared to be the public policy of the state of Colorado that, when evidence is sought to be excluded from the trier of fact in a criminal proceeding because of the conduct of a peace officer leading to its discovery, it will be open to the proponent of the evidence to urge thai the conduct in question was taken in a reasonable, good faith belief that it was proper, and in such instances the evidence so discovered should not be kept from the trier of fact if otherwise admissible.... (b) It shall be prima facie evidence that the conduct of the peace officer was performed in the reasonable good faith belief that it was proper if there is a showing that the evidence was obtained pursuant to and within the scope of a warrant. ...
§ 16-3-308.


. Section 16-3-308 was enacted prior to the Court's decision in Leon. However, this court has held that, in enacting section 16-3-308, the General Assembly intended to apply a substantially similar objective standard. People v. Leftwich, 869 P.2d 1260, 1272 (Colo.1994).


. They are: (1) where an otherwise sufficient affidavit is based upon knowingly or recklessly made falsehoods; (2) where the issuing judge abandoned his or her judicial role; (3) where the warrant is not specific enough to enable police officers to determine the place to be searched or the things to be seized; and (4) where the affidavit lacks evidence of probable cause to the extent that believing probable cause exists would be entirely unreasonable (e.g., a bare bones affidavit). Leon, 468 U.S. at 923, 104 S.Ct. 3405.


. Compare Altman, 960 P.2d at 1171-72 (rejecting argument that affidavit was bare bones where allegations of drug activity were based on observations of DEA agents; and the State successfully used circumstantial evidence to establish a nexus between the facts reported and the defendant's evidence) with Leftwich, 869 P.2d at 1270 (finding bare bones affidavit where allegations of drug activity were supplied by an unidentified informant; such allegations were uncorroborated; and the State unsuccessfully used circumstantial evidence to establish a nexus between the facts reported and the defendant's residence).


. According to the majority, iwo additional facts-that police seized all 5,000 tax records located at Amalia's Tax Service and that, of the records searched and seized, only 1,300 contained evidence of wrongdoing-support its findings here. In this respect, the majority's decision flatly contradicts Altman, 960 P.2d at 1169, n. 3 (finding that a bare bones analysis takes into account only those facts that were evident prior to the warrant's issuance). Thus, the manner in which the warrant was executed (seizure of all 5,000 records) and the results of the search and seizure (that less than half of the records searched contained evidence of wrongdoing) is of no account.


. Or, as the majority suggests, inclusion of language such as "all," "some," or "most" that would indicate a rough percentage.


. Trejo also stated that "everyone" (presumably, other undocumented workers who also purchased SSNs) used the service to file their taxes.


. The Court held that "[rJeasonable minds frequently may differ on the question whether a particular affidavit establishes probable cause, and we have thus concluded that the preference for warrants is most appropriately effectuated by according 'great deference' to a magistrate's determination." Leon, 468 U.S. at 914, 104 S.Ct. 3405 (citing Spinelli v. United States, 393 U.S. 410, 419, 89 S.Ct. 584, 21 L.Ed.2d 637 (1969)).


. Although the fact that a warrant was issued ""is of no moment" when determining whether an affidavit qualifies as bare bones, Leftwich, 869 P.2d at 1269, n. 11, the judge's decision to issue a warrani may be analyzed when determining whether a police officer acted in good faith. Altman, 960 P.2d at 1169, n. 3.